      Case 3:21-cv-00036-DHB-BKE Document 18-1 Filed 08/10/21 Page 1 of 5



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF GEORGIA
                            DUBLIN DIVISION

CHRISTOPHER BAUGHCUM, JR.,          )
et al.,                             )
                                    )
      Plaintiffs,                   )
                                    )           CIVIL ACTION NO.
v.                                  )           3:21-cv-00036-DHB-BKE
                                    )
GENOLA JACKSON, et al.,             )
                                    )
      Defendants.                   )
____________________________________)

            BRIEF IN SUPPORT OF MOTION TO STAY DISCOVERY
                   OF DEFENDANT COL. CHRIS WRIGHT

      Defendant Col. Chris Wright, Commissioner of the Department of Public Safety,

through counsel and pursuant to Fed. R. Civ. P. 26(b)(2)(C)(iii) and Fed. R. Civ. P.

26(d), submits this brief in support of his motion to stay discovery.

                                   INTRODUCTION

      This is an action for equitable relief and money damages under the Second and

Fourteenth Amendments and 42 U.S.C. § 1983. Plaintiffs include an organization,

Firearms Policy Coalition, Inc. (FPC), and three individuals, Christopher Baughcum

Jr., Zane Meyers, and Sophie Long. (See generally, Doc. 1). Plaintiffs desire to carry

loaded, operable handguns on their person outside their homes. Id. Georgia law

generally requires a license to carry a loaded handgun in public, and the minimum age

to obtain such a license is 21 for individuals who have not received basic training in

the armed services. See generally O.C.G.A. §§ 16-11-126, 16-11-129. Plaintiffs, 18-to-

20-year-olds, aver that they are precluded from obtaining a weapons carry license

solely because of their age. They bring facial and as-applied challenges to the
                                            1
      Case 3:21-cv-00036-DHB-BKE Document 18-1 Filed 08/10/21 Page 2 of 5



constitutionality of the age provisions of Georgia’s licensing statutes, contending the

provisions violate their rights under the Second Amendment, as applied to the states

through the Fourteenth Amendment.

      Defendant Wright has filed a motion to dismiss on grounds that the complaint

fails adequately to allege standing to sue him and, thus, the Court lacks subject-

matter jurisdiction over Plaintiffs’ claims against him.

                  ARGUMENT AND CITATION OF AUTHORITY

      The Federal Rules of Civil Procedure encourage a trial court to limit discovery

on its own or on the motion of a party when the burden or expense of the proposed

discovery outweighs its likely benefit, considering the needs of the case, the amount in

controversy, the parties’ resources, the importance of the issues at stake in the action,

and the importance of the discovery in resolving the issues. See Fed. R. Civ. P. 26(b)(1)

(addressing scope of discovery generally); Fed. R. Civ. P. 26(b)(2)(C)(iii) (stating the

court “must limit the frequency or extent of discovery” when a determination is made

that discovery exceeds the scope permitted by Rule 26(b)(1)); Fed. R. Civ. P. 26(c)

(regarding protective orders); see also Panola Land Buyers Ass’n v. Shuman, 762 F.2d

1550, 1558-59 (11th Cir. 1985). Rule 26 gives trial courts broad discretion to alter the

sequence of discovery for the parties’ convenience and “in the interests of justice.” Fed.

R. Civ. P. 26(d)(3). See also Perez v. Miami-Dade Cty., 297 F.3d 1255, 1263 (11th Cir.

2002) (“[D]istrict courts are entitled to broad discretion in managing pretrial discovery

matters.”).

      Trial courts have a responsibility to “manage pretrial discovery properly in

order to avoid a massive waste of judicial and private resources and a loss of society’s

                                             2
      Case 3:21-cv-00036-DHB-BKE Document 18-1 Filed 08/10/21 Page 3 of 5



confidence in the courts’ ability to administer justice.” Perez, 297 F.3d at 1263.

“Granting a discovery stay until an impending motion to dismiss is resolved is a

proper exercise of that responsibility.” Rivas v. The Bank of New York Mellon, 676 F.

App’x 926, 932 (11th Cir. 2017). The Eleventh Circuit has instructed that, when a

pending motion challenges the legal sufficiency of a claim, discovery should be stayed

until the motion is resolved. See Chudasama v. Mazda Motor Corp., 123 F.3d 1353,

1367 (11th Cir. 1997). “Such a dispute always presents a purely legal question; there

are no questions of fact because the allegations contained in the pleading are

presumed to be true. Therefore, neither the parties nor the court have any need for

discovery before the court rules on the motion.” Id.

      Here, defendant Wright raises a ground for dismissal that is potentially

dispositive of the entire case. The motion raises a standing defense, which is a

complete bar to suit. Moreover, standing presents a legal question; it does not raise

issues of fact going to the merits of the claims. A favorable ruling on the motion would

render discovery as to defendant Wright unnecessary. Thus, in the interests of

efficiency and justice, and in order to avoid undue costs and burdens of discovery, the

Court should stay discovery as to defendant Wright pending a final disposition of his

motion to dismiss.




                                            3
      Case 3:21-cv-00036-DHB-BKE Document 18-1 Filed 08/10/21 Page 4 of 5



                                   CONCLUSION

      Defendant Wright respectfully request that this motion be granted and that the

Court stay discovery as to him pending the final resolution of his motion to dismiss.

       Respectfully submitted,

                                       GEORGIA DEPARTMENT OF LAW

                                       CHRISTOPHER M. CARR              112505
                                       Attorney General

                                       BETH BURTON                      027500
                                       Deputy Attorney General

                                       TINA M. PIPER                  142469
                                       Senior Assistant Attorney General

                                       /s/Deborah Nolan Gore
                                       DEBORAH NOLAN GORE                437340
                                       Assistant Attorney General

                                       Counsel for defendant Col. Chris Wright
Please serve:
Deborah Nolan Gore
40 Capitol Square, S.W
Atlanta, GA 30334-1300
Telephone: (404) 458-3289
dgore@law.ga.gov




                                           4
      Case 3:21-cv-00036-DHB-BKE Document 18-1 Filed 08/10/21 Page 5 of 5




                              CERTIFICATE OF SERVICE

       I hereby certify that I electronically filed the foregoing BRIEF IN SUPPORT

OF MOTION TO STAY DISCOVERY OF DEFENDANT COL. CHRIS WRIGHT

with the Clerk of Court using the CM/ECF system, which will automatically send

email notification of such filing to all attorneys of record in this case.

       This 10th day of August, 2021.

                                    /s/ Deborah Nolan Gore
                                    DEBORAH NOLAN GORE

Georgia Department of Law
40 Capitol Square, S.W.
Atlanta, GA 30334-1300
Telephone: (404) 458-3289
dgore@law.ga.gov




                                              5
